DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on April 12, 2022 has been entered.
Any objection or rejection of record in the previous Advisory and Office Action, mailed April 12, 2022 and January 20, 2022, respectively, which is not addressed in this action has been withdrawn in light of Applicants’ amendments and/or arguments.  

Application Status
Applicant’s amendment filed April 12, 2022 amending claims 105, 107-109, and 112, and adding new claim 115 is acknowledged.  Claims 90-95,97-105,107-109 and 111-115 are currently pending.  Claims 90-95 and 97-104 remain withdrawn as directed to non-elected inventions.  The restriction requirement mailed May 25, 2017 is still deemed proper.  Accordingly, claims 105, 107-109 and 111-115 are examined herein.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.


Claims 105,107-109 and 111-115 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hastie (Hastie et al., PLOS One (2013), 8(2): e55864, 1-20; published February 6, 2013, cited in the IDS filed June 26, 2018), in view of Reisinger (Reisinger et al., Int. J. Cancer (2006), 118: 1603-1608), Mahiet (Mahiet et al., Journal of Virology (2012), 86(16): 8592-8601) and Neely (Neely et al., Biopolymers (2011), 95(5): 298-311).

Hastie teaches genome mapping with nanochannel arrays for de nova sequence assembly (Title and Abstract). 
Regarding claims 105, 108, 112-113, Hastie teaches a method of genome mapping with nanochannel arrays, whereby polynucleotides from BACs containing a region of the Ae. tauschii genome (i.e., an obtained biological sample) are labeled in a sequence specific manner, the polynucleotides are linearized via a nanochannel array, images are obtained and are processed into label locations in the polynucleotide, the locations of labels are aligned with labels from other adjacent BACs in silico (page 1, ¶1 through page 2, ¶5; Figure 1).  Hastie teaches the aligned BAC images were then aligned in silico with a genome map of Ae. tauschii (i.e., a host genome) indicating the positions of various genomic elements (Figure 2, 6-7). Hastie teaches the presence or absence of specific elements in the aligned BACs compared to the reference (Figure 2, 6-7).  Hastie teaches identifying differences between the genome map (i.e., the labeled BACs) and the scaffold map (i.e., the host reference) based on gaps between the genome map and scaffold (page 4, ¶1-2).  Regarding “aligning the relative locations of patterns against a foreign reference”, Hastie teaches BAC end-sequences and genetic markers (i.e., sequences that are foreign to the Ae. tauschii genome) were used to improve scaffolding, which resulted in ordered sequence scaffolds along the genetic map (page 3, ¶1).  
Regarding claim 107, Hastie teaches density labeling of one label per 4.3 kb, which is equivalent to 23.3 labels per 100kb (i.e., about 20 labels per 100 kb). (page 2, ¶5).
Regarding claim 108, because the BAC end sequences are not part of the assembled genome map, Hastie teaches that the BAC end sequences and genetic markers (i.e., foreign elements) are removed (i.e., filtered out) before aligning with the host scaffold (page 3; Figures 1-2).
Hastie does not teach or suggest the foreign elements are viral or transposable foreign elements.  Hastie also does not teach or suggest using labels that label the foreign elements at a higher density than the host genome (claim 115).  

Reisinger teaches labeling and visualization of Epstein-Barr Virus (EBV) DNA integrated in a host cell (Abstract).
Regarding claim 105, Reisinger teaches obtaining DNA from Burkitt’s Lymphoma cell lines containing integrated and/or episomal EBV genomes (i.e., a biological sample comprising polynucleotides) (page 1603, ¶1-2, 4).  Reisinger teaches labeling the polynucleotides with sequence-specific probes to generate a pattern (page 1603, ¶3; Figures 1-2).  Reisinger teaches linearizing the genomic DNA by dynamic molecular combing (DMV) (page 1603, ¶4 through page 1603, ¶2).  Reisinger teaches obtaining images of the labeled integrated EBV (i.e., foreign viral sequence) and processing the images into digital representation of relative label locations in the genomic DNA (Figures 1-2; ¶ spanning page 1604-1605).  Reisinger teaches aligning the relative locations of patterns against known locations of the probes in the EBV genome (i.e., a foreign reference), and determining the quantity of linear DNA pieces that align with the EBV genome (Figures 1A-B; page 1604 last ¶ through page 1605, ¶2), indicating that the cell lines contain the EBV viral elements (Figures 1-2).
Regarding claim 109, Reisinger teaches the EBV reference contains labels of seven EBV genetic elements (i.e., at least three different foreign elements) (Figure 1A).
Regarding claim 115, Reisinger teaches that the labels are specific to the EBV genome and do not label the host/subject genome (Figure 4). 

Mahiet teaches molecular combining analysis to determine copy number of herpes simplex virus 1 (HSV-1) isomers in several cell lines and mouse tissue infected with HSV (Abstract).
Regarding claim 105 and 113-114, Mahiet teaches DNA extraction of African green monkey kidney epithelial cell (Vero), African green monkey kidney ﬁbroblast (COS-7), and subclones of baby hamster kidney cell (BSR) and albino mouse neuroblast (Neuro-2a) cell lines infected with HSV-1 (i.e., a biological sample comprising polynucleotides) (page 8593, ¶4-7).  Mahiet teaches labeling the DNA with HSV-1 probes (page 8593, ¶9).  Mahiet teaches linearizing the DNA using molecular combing (page 8593, ¶7-8).  Mahiet teaches imaging the labeled DNA and processing the images into digital representations indicating the locations of the labels (page 8594, ¶2-3; Figure 2).  Mahiet teaches aligning the labeled DNA against an HSV-1 reference genome (i.e., a foreign reference).  Mahiet teaches determining the number of foreign elements from the HSV-1 genome in different cell lines (page 8594, ¶4; Figure 3).  Mahiet teaches determining the presence of the foreign elements based on a statistical analyses including the minimum number of fluorescent signals analyzed and a tolerated margin of error (page 8594, ¶4).  Finally, Mahiet teaches the HSV-1 strains can be discriminated based on their label patterns (Table 2; Figure 2)
Regarding claim 109, Mahiet teaches the HSV-1 reference contains labels of six HSV-1 genetic elements (i.e., at least three different foreign elements) (Figure 2).
Regarding claims 111, 113 and 115, Mahiet teaches that the labels are specific to the HSV-1 genome and do not cross-hybridize to the host/subject genome (page 8596, last ¶).  Mahiet teaches no label was detected in uninfected cells indicating there is no foreign elements in the control biological sample (page 8596, last ¶).  Mahiet teaches several statistical analyses that are validated by chi-squared analysis to confidently determine the presence of HSV-1 isomers (page 8594, ¶4).  

Neely teaches applications of optical mapping (Abstract).
Regarding claims 105, 107-109 and 111-115, Neely teaches optical mapping is not only useful for mapping genomes, but also for detecting copy number and structural variation and detection of bacterial species and viral strains in a complex sample (page 307-308).  Neely teaches nanofluidic-based optical mapping uses nanochannels can linearize DNA molecules in solution phase (page 301, ¶5).  Neely teaches “The potential for [nanochannels] in optical mapping applications is considerable because it allows for hundreds of DNA molecules to be flowed through the field-of-view of a standard microscope
and mapped rapidly and in parallel.” (page 301, ¶5).  Neely also teaches “the realization of a reliable method for DNA linearization, using a disposable nanofluidic device, offers the potential to place a cheap, high-throughput, and rapid technology for bacterial or viral identification in the hands of the hospitals and clinics that so badly need such a technology.” (page 308, ¶6).

It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to have used the method of Hastie to determine the presence or absence of EBV or HSV-1 in the genome of cells as taught in Reisinger and Mahiet as it would have amounted to a simple combination of known elements by known means to yield predictable results.  Hastie, Reisinger and Mahiet are all directed to methods of optical mapping, which requires the detection of multiple genetic elements and aligning the labels relative to a reference.  Thus, one skilled in the art would have a reasonable expectation of detecting foreign viral elements using the virus specific labels of Reisinger and Mahiet in the nanochannel-based optical mapping method of Hastie.  One would have been motivated to use the method of Hastie and align the label patterns to a viral reference (as taught in Reisinger and Mahiet) instead of a BAC reference because Neely teaches that there is a need for a high-throughput and rapid technology for identification of viral strains in a clinical setting.  As Mahiet teaches such optical mapping techniques are so sensitive that they can be used to discriminate between HSV-1 strains based on label pattern one skilled in the art that the method of Hastie could likewise be used to determine if a foreign viral genetic element were present in a host genome.  One would also have a reasonable expectation of success of determining the presence of a foreign element using statistical methods in the nanochannel-based optical mapping method of Hastie based on limits of detection because Mahiet teaches statistical methods are used based on limits of detection in the molecular combining-based optical mapping.  
It also would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have labeled at least three different foreign elements as taught in Mahiet and Reisinger because Neely indicates the need to differentiate between viral strains in a clinical setting.  One would also would have been motivated to use three or more labels to detect three or more elements because Mahiet teaches the pattern of the genetic elements can be used to discriminate between HSV-1 strains.
Finally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used statistical methods based on detection limits, confidence intervals, and variability observed in controls as taught in Mahiet to determine the presence of absence of foreign DNA using the method of Hastie because it amounts to a simple application of known statistical methods to a known method of detecting genetic elements by known means to yield predictable results.  One would have had a reasonable expectation of success of applying the statistical analyses of Mahiet to the methods of Hastie because Mahiet teaches the methods were valid based on chi-squared tests.

Response to Arguments
Applicant argues that a person skilled in the art would not consider a BAC sequence as "foreign" relative to the genome of Aegilops and instead would understand that it is composed of known elements to exclude from analysis (see Remarks pages 8).  Applicant further argues that Hastie does not include the BAC sequences in the alignment (see Remarks, page 9).  These arguments have been considered, but are not persuasive for the following reasons.  First, the current rejection is in view of Reisinger and Mahiet, which both label foreign elements and align the label patters to a foreign reference.  Second, although Hastie is not directed to detecting foreign elements, Hastie indicates that the BAC sequences had to be detected and filtered out when Hastie teaches "excluding the BAC sequences" in the final alignment.  (page 3, paragraph 1).  Hastie necessarily had to initially detect (i.e., determine their presence or absence) of the BAC sequences, which were foreign to the Ae. tauschii genome.  In fact Hastie indicates that "BAC end-sequences and genetic markers were also used to improve scaffolding" indicating that the foreign BAC sequences were initially aligned.  Third, the argument is also now moot as it does not address the substitution of the viral sequences taught in Mahiet and Reisinger for the BAC sequence in the method of Hastie.  In the case of the current rejection, one skilled in the art would appreciate that the BAC sequences were foreign to the Aegilops sequence similar to how the HSV-1 and EBV sequences were foreign to the cell lines.  
Applicant also argues that amended claim 105 now more explicitly requires initial alignment to a foreign reference and that Hastie does not teach aligning with a foreign reference (see Remarks, pages 10-13).   This argument has been fully considered, but is not persuasive in light of the current rejection in view of Reisinger and Mahiet, who both teach detecting viral sequences in a host genome using optical mapping and aligning labels from viral sequences against a viral reference as recited above.  The obviousness of detecting viral sequences in a host genome by aligning the viral labels against a viral genome using the method of nanochannel-based optical mapping is also recited above.
For all these reasons, and those listed above, the combination of Hastie, Reisinger, Mahiet, and Neely, render the claimed invention obvious.

Conclusion
No claims are allowable.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CATHERINE KONOPKA whose telephone number is (571)272-0330. The examiner can normally be reached Mon - Fri 7- 4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CATHERINE KONOPKA/Examiner, Art Unit 1636                                                                                                                                                                                                        
/NANCY J LEITH/Primary Examiner, Art Unit 1636